Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jan. 26, 2022 are acknowledged and have been fully considered.  Claims 1, 3, 5-12, and 14 are now pending and are now under consideration.  Claims 2, 4, and 13 are cancelled; claims 1 and 3 are amended.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejection of claim 13 under 35 U.S.C. 112(b)/112 2nd paragraph is moot, in light of the claim cancellation.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejections of claims 1, 3, 5-12, and 14 under 35 U.S.C. 103(a) are maintained in modified form as necessitated by applicants' amendments.

Priority
Acknowledgment is made of applicant's claim to foreign priority under 35 U.S.C. 119(a)-(d).  Although certified copies of the Korean applications were received on 10/6/17 in parent application 15/565,114, applicants have not complied with one or more conditions for receiving the benefit of the foreign filing date under 35 U.S.C. 119(a)-(d), as follows: both the parent application and the instant application fail to provide a certified 
The examiner is hereby requiring applicants to provide an English language translation of all Korean priority documents to which the instant application claims benefit so that a determination of the priority date for the instant application can be made.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that foreign priority has been perfected (response, pgs. 5-6).  
The examiner cannot agree.  Foreign priority has not been perfected in this case because applicants have not provided certified English language translations of the Korean foreign priority documents.  Thus, it cannot be determined if the foreign documents properly support all aspects of the instant claims or not.  Further, the examiner clearly and specifically required applicants to provide English language translations (see the 'Priority' section on pgs. 2-3 of the 10/26/21 OA), and applicants have not done so.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1, 3, 5-11, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG (US 2011/0177139; Pub. Jul. 21, 2011; on IDS) in view of GARCIA SANZ (US 2012/0021029; Pub. Jan. 26, 2012), BIDAMANT (US 2011/0086060; Pub. Apr. 14, 2011), and/or KAUFMAN (US 2016/0263047; Priority to Oct. 14, 2013), and KIM '458 (US 2011/0020458; Pub. Jan. 27, 2011), and/or MARKLAND (US 2010/0003300; Pub. Jan. 7, 2010).  
Jung discloses microstructures (microneedles) comprising a biodegradable material and micro- or nanoparticles for the delivery of drugs (title; abstract; [0011], [0029], [0060], [0063]; Figs. 1-10; claims 1-7).  The microparticles contain the drug (i.e., the drug is entrapped or encapsulated within the microparticles) (Figs. 6-10; ([0023]-[0027], [0031], [0043]-[0044], [0047]).  The microneedles are made of a biodegradable material, such as hyaluronic acid, various saccharides (e.g., chitosan, starch, alginate, 
Regarding the limitation of the peptide/protein being "stably entrapped inside the microparticle without aggregation", Jung does not teach that the protein aggregates.  Further, if the process described by Jung caused protein aggregation, it would not be operable since the microneedles of Jung would not function to deliver active protein.  Instead the unstable/aggregated/misfolded protein would be biologically inactive.  This is clearly not the case since Jung teaches that the microstructures deliver protein/peptide medicines (i.e. the proteins/peptides delivered by the invention are biologically active) ([0048]-[0050]).  Applicants have provided no evidence that the protein/peptide drugs of Jung, which are protected within microparticles, would be unstable and aggregate during the process described by Jung.  Further, Kim '458 (discussed below) shows that the encapsulated protein released from the microparticles was stable and did not degrade or aggregate (Figs. 2A-B and 3A-B).  In the absence of objective evidence to the contrary, the protein/peptide medicines of Jung are considered stable and deliverable in non-aggregated form.  
Although Jung teaches both peptide and protein drugs, Jung does not expressly teach a peptide or protein having a molecular weight of 200-3000 Da.  
Garcia Sanz discloses peptides for the treatment of the skin for the treatment of a variety of skin conditions, such as, inter alia, reducing or delaying the signs of aging or photoaging (title; abstract; [0001], [0082]-[0083]; claims 44-51).  The peptides may be administered topically, such as by microinjections ([0091], [0124], [0132], [0148], [0150]).  The peptides are trimers (tripeptides) that preferably feature an acylated N-terminus, such as an N-terminal palmitoyl or myristoyl group ([0028], [0051], [0053], [0057]-[0077]) and fall within the claimed molecular weight range (note that all of the peptides listed in pars. [0059]-[0078] have a MW within the claimed range).  Garcia Sanz teaches additional N-acylated tetrapeptides, pentapeptides and larger peptides may also be used ([0135]).  Garcia Sanz teaches a variety of palmitoylated and myristoylated peptides ([0135]), but does not appear to teach any of the peptides newly recited in claim 1.  
Nonetheless, using a different acylated peptide is well within the skill of the ordinary artisan in this field, and doing so is not inventive.  For example, Bidamant discloses compositions comprising collagen stimulating peptides for treating skin, such as stretch marks (title; abstract; [0006]).  Bidamant teaches palmitoyl tripeptide-5 as a collagen synthesis stimulating peptide that is commercially available (SYN®-COLL) ([0007], [0041]; Table 1).  Bidamant teaches the compositions are suitable to be encapsulated in nanoparticles ([0040]).  
Similarly, Kaufman discloses nanoparticle compositions as carriers for active ingredients across biological barriers (title; abstract).  Kaufman teaches acylated peptides such as palmitoyl tripeptide-5 as nutraceutical dermal support and structure factors can be stably incorporated into nanoparticle structures ([0010], [0204]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the any known bioactive peptides, such as those of Garcia Sanz, Bidamant, or Kaufman in the microparticle-containing microneedle delivery system of Jung.  One would have been motivated to do so with the expectation of preparing a microparticle formulation suitable for treating the signs of skin aging, stretch marks, or for delivering nutraceutical factors to or through the skin (per Garcia Sanz, Bidamant, or Kaufman).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results.  Further, it is well within the skill of the ordinary artisan to select an appropriate peptide drug based on the condition desired to be treated.  
Although Jung teaches microneedles comprising microparticles for the delivery of peptide/protein drugs, Jung appears to be silent as to the amount of drug in the microparticles in terms of wt. %.  However, it is well within the purview of the skilled artisan to decide how much drug to include in the microparticles based on the drug, the condition(s) to be treated, the desired release profile, and the age/physical state of the patient to be treated.  Applicants are advised that the amount of drug is clearly a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.
Further, Kim '458 discloses sustained release microparticles of hyaluronic acid and a peptide or protein drug (title; abstract).  The microparticles may contain the peptide or protein drug in an amount from 1-90% wt. based on the weight of the microparticle composition ([0027]).  Kim '458 shows that the encapsulated protein released from the microparticles was stable and did not degrade or aggregate (Figs. 2A-B and 3A-B).  
Likewise, Markland discloses injectable microparticles made of biocompatible/biodegradable polymers (title; abstract).  The microparticles may contain a variety of drugs, including small molecules, peptides, proteins, and nucleic acids ([0031], [0106]-[0107], [0110]).  Markland teaches that the drug may be incorporated in the microparticle in an amount of 0-99.9 wt. %, preferably about 1-10% ([0109]).  Markland teaches that peptides specifically can be incorporated in an amount of about 1-10 wt. % of the microparticles ([0110]; Example 6).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the peptides of Garcia Sanz, Bidamant, or Kaufman in the microparticle-containing microneedle delivery system of Jung in any amount taught by the prior art, for example from 1-10% (per Kim '458 and/or Markland).  Further, one would have expected that peptide drugs would be stable and not aggregate when encapsulated in a microparticle since Kim '458 shows that this is the case.  Finally, it is well within the skill of the ordinary artisan to select the appropriate amount of a peptide drug based on the teachings of the prior art and the intended use of the peptide, condition to be treated, etc.  
Regarding claim 7, Jung teaches that the viscosity of the biodegradable material may be controlled by adding an agent such as polyethylene glycol, propylene glycol, 
Regarding claims 9 and 11, Jung teaches the nano/microparticles containing the drug may be made using polymers such as polyanhydride, polyetherester, polycaprolactone (PCL), and most preferably polylactic acid (PLA) (i.e., polylactide), polyglycolic acid (PGA) (i.e., polyglycolide), and poly(lactide-co-glycolide) (PLGA) ([0051], [0066]; claims 4, 15).  Any of these polymers form a hydrophobic core in a microparticle according to par. [0038] of the instant application.  
Further, regarding claim 11, Markland teaches that the microparticles may be made from blends of polymers ([0017], [0071]), including those described above in combination with polyethylene glycol (PEG), polyacrylates, ethylene-vinyl acetates, acyl substituted cellulose acetates, non-degradable polyurethanes, polystyrenes, polyvinyl chlorides, polyvinyl fluorides, poly(vinyl imidazoles), chlorosulphonate polyolefins, polyethylene oxides, or blends or copolymers thereof ([0075]-[0076], [0088]-[0089]).  
Regarding claim 14, Jung's teaching of nano- or microparticles is considered to render the recited size range obvious at least because the recited range describes the art-recognized size typical of nano- and microparticles.  Further, the current record does not support a finding that the claimed size range is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Moreover, Kim '458 teaches microparticles with a particle size from 0.1-40 µm, preferably 0.1-10 µm ([0022]; Examples 1-4).  

Claims 1, 3, 5-12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over JUNG (US 2011/0177139; Pub. Jul. 21, 2011; on IDS) in view of GARCIA SANZ (US 2012/0021029; Pub. Jan. 26, 2012), BIDAMANT (US 2011/0086060; Pub. Apr. 14, 2011), and/or KAUFMAN (US 2016/0263047; Priority to Oct. 14, 2013), and KIM '458 (US 2011/0020458; Pub. Jan. 27, 2011), and/or MARKLAND (US 2010/0003300; Pub. Jan. 7, 2010), and KIM '740 (US 2012/0177740; Pub. Jul. 12, 2012; on IDS).  
The teachings of Jung, Garcia Sanz, Bidamant, Kaufman, Kim '458, and Markland are presented supra, and are incorporated herein.  Jung teaches polylactide (PLA), polyglycolide (PGA), poly(lactide-co-glycolide) (PLGA), and polycaprolactone (PCL) as materials that may be used to prepare the nano- or microparticles of the invention ([0051], [0066]; claims 4, 15).  Jung does not appear to teach monomethoxypolyethylene glycol (MPEG-PCL).  However, the choice of polymers for the nano- or microparticles is clearly within the skill of the ordinary artisan to make based on the desired properties of the particles.  
Regarding claim 12, Jung teaches the nano/microparticles containing the drug may be made using polymers such as polyanhydride, polyetherester, polycaprolactone (PCL), and most preferably polylactic acid (PLA) (i.e., polylactide), polyglycolic acid (PGA) (i.e., polyglycolide), and poly(lactide-co-glycolide) (PLGA) ([0051], [0066]; claims 4, 15).  
Further, Kim '740 reports a drug delivery formulation for controlling the initial burst of a drug (title; abstract).  Kim '740 teaches the formulation is a granule that entraps the drug, and can be prepared by a simple process and allows a drug to be released slowly at a constant rate without initial burst (abstract; [0032]).  The granule is a microparticle (having a diameter of 1-800 µm) ([0007]).  Kim '740 teaches the drug may be a protein or peptide drug ([0040]).  The granule (microparticle) is made with a biodegradable polymer such as MPEG-PCL-co-PLA block copolymer (reads on a mixture of PLA and MPEG-PCL) (Example 4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the MPEG-PCL-co-PLA block copolymer, alone or with the preferred polymers of Jung (i.e., PLA, PGA, PLGA, etc.).  One would have been motivated to do so with the expectation of preparing a microparticle formulation suitable for peptide/protein drug delivery that can be prepared by a simple process and allows the drug to be released slowly at a constant rate without initial burst (per Kim '740).  Further, it is well within the skill of the ordinary artisan to select a known microparticle matrix material based on its suitability for its intended use.  See MPEP § 2144.07.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Garcia Sanz does not teach the newly added peptides (response, pgs. 6-9).  
The newly added limitation is rendered obvious by the teachings of Bidamant and/or Kaufman.  The use of a different peptide and/or the selection of a different active agent from those known in the art is not inventive.  

Summary/Conclusion
Claims 1, 3, 5-12, and 14 are rejected; claims 2, 4, and 13 are cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658